Opinion by
Hurt, J.
§ 285. Stoppage in transitu; facts held to show the right of. Under a contract of sale on a credit of ninety days appellee shipped to Simmons & Co., of Dallas, five barrels of whisky. While the whisky was in the railroad depot at Dallas, it was seized by the sheriff under an attachment in favor of appellants against Simmons & Co. In order to obtain possession of said whisky the sheriff paid the freight charges due thereon. The whisky was held under this attachment for several days, -when it was released therefrom, but another attachment issued in the same way was immediately levied thereon, and the whisky was sold under said second writ, and appellant received the proceeds thereof. While the goods were held under the first attachment appellee gave notice to the officer holding the same, and also to the agent of the railway company, that he claimed said whisky by virtue of his right of stoppage in transitu. Simmons'& Co. were proved to be insolvent. Appellee sued appellants for the value of said whisky, and recovered judgment therefor. Held: The facts stated show that appellee’s right of stoppage in transitu was not lost,- and the judgment is correct. [Stuart & Sutherland v. Mau & Co. 2 W. Con. Rep. p. 688; 2 Benj. on Sales, 1264-9.]
Affirmed.